DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, which depends from claim 1, the limitation “the thermally-curable layer of material is an electronically active layer of material in the stack of layers” conflicts with the limitation “applying, over the stack of layers, a thermally-curable layer of material” since the limitation is directed to the thermally-curable layer of material in the stack of layers while the other limitation is directed to the thermally-curable layer of material over the stack of layers [underlying for clarity].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 2015/0299358 A1).
Regarding Claim 1, referring to Fig. 1 and related text, Han teaches a method, comprising: providing a stack of layers (101 and 110) including a substrate (101) and one or more electronically-active layers (110) disposed on a surface of the substrate (paragraph 51); applying (coated), over the stack of layers, a thermally-curable layer of material comprising a polymer or polymerizable material (122) (paragraph 80); and illuminating a surface of the stack of layers by a flash evaporation and UV-curing process to initiate a polymerization process that includes raising a temperature of the thermally-curable layer of material, including the polymer or polymerizable material, above a first temperature for a length of time sufficient to cure the thermally-curable layer (a temperature and a time sufficient to polymerize the organic layer 122).
While Han is silent regarding “maintaining the stack of layers below a second temperature that is less than the first temperature, wherein the stack of layers is robust to temperatures below the second temperature”, Han teaches the method steps identical to that of claim 1 as discussed above.  Furthermore, Han additionally teaches the flash evaporation and UV-curing process to cure/polymerize the organic layer 122, which is identical to the specification of the instant application disclosing a flash curing step to perform the non-equilibrium thermal process in paragraphs 66-68.  It is also noted that claim 1 does not further distinguish from Han by additionally reciting other elements/steps.  Accordingly, since the structure/process disclosed in Han is identical to that of the claim, claimed property or function, “maintaining the stack of layers below a second temperature that is less than the first temperature, wherein the stack of layers is robust to temperatures below the second temperature”, is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 2, Han teaches wherein the stack of layers is a partial organic light emitting diode (OLED) stack (110) (paragraph 51).
Regarding Claim 4, Han teaches wherein: the thermally-curable layer of material comprises a cross-linkable material; and performing the non-equilibrium thermal process includes cross-linking the cross-linkable material (paragraph 29).
Regarding Claim 5, Han teaches wherein: the thermally-curable layer of material comprises a polymerizable material; and performing the non-equilibrium thermal process includes polymerizing the polymerizable material (paragraph 80).

Claims 1-2, 4-10, and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshioka (US 2019/0140180 A1). 
Regarding Claim 1, referring to Fig. 1 and related text, Hack teaches a method, comprising: providing a stack of layers including a substrate (12) and one or more electronically-active layers (either 14 or 14 and FL1) disposed on a surface of the substrate (paragraphs 35 and 47); applying, over the stack of layers, a thermally-curable layer of material comprising a polymer or polymerizable material (FL3) (paragraphs 53-57 and 83-84); and illuminating (infrared irradiating) a surface of the stack of layers to initiate a non-equilibrium thermal process that includes raising a temperature of the thermally-curable layer of material, including the polymer or polymerizable material, above a first temperature for a length of time sufficient to cure the thermally-curable layer of material (a curing temperature for FL3 for a time such that FL3 has a polymerization/crosslinking reaction) while maintaining the stack of layers below a second temperature (a temperature below the glass transition temperature of 12 with the cooling step such as 100°C or less) that is less than the first temperature, wherein the stack of layers is robust to temperatures below the second temperature (Fig. 3 and paragraphs 87-90, 97-101, and 111-117).
Regarding Claim 2, Yoshioka teaches wherein the stack of layers is a partial organic light emitting diode (OLED) stack (14 is a part of 10).
Regarding Claim 4, Yoshioka teaches wherein: the thermally-curable layer of material comprises a cross-linkable material; and performing the non-equilibrium thermal process includes cross-linking the cross-linkable material (paragraphs 83-84).
Regarding Claim 5, Yoshioka teaches wherein: the thermally-curable layer of material comprises a polymerizable material; and performing the non-equilibrium thermal process includes polymerizing the polymerizable material (paragraphs 83-84).
Regarding Claim 6, Yoshioka teaches wherein: the thermally-curable layer of material is a thermally-activatable doped layer that includes a semiconducting polymer host material and a dopant; and performing the non-equilibrium thermal process includes thermally-activating the thermally-activatable doped layer (paragraphs 53-57).
Regarding Claim 7, Yoshioka teaches wherein the second temperature is a glass transition temperature for a respective layer (a glass transition temperature of 12) in the stack of layers (paragraph 123).
Regarding Claim 8, Yoshioka teaches wherein maintaining the stack of layers at the first temperature for the length of time sufficient to cure the thermally-curable layer of material would render the stack of layers inoperative (paragraph 113).
Regarding Claim 9, Yoshioka teaches wherein the second temperature is a bulk damage threshold temperature (paragraphs 113 and 123).
Regarding Claim 10, Yoshioka teaches wherein the second temperature is a temperature that would cause a respective layer in the stack of layers to crack or warp (paragraph 113).
Regarding Claim 13, Yoshioka teaches wherein: the second temperature is a temperature that would cause a first amount of thermal deformation in a first layer in the stack of layers (paragraph 113).
While Yoshioka is silent regarding “the first amount of thermal deformation would cause a second layer in the stack of layers, different from the first layer, to crack or warp”, teaching of   Yoshioka has been discussed above including the structure and processing steps identical to that of claim 13 including the thermal deformation in the first layer (12).  Accordingly, since the structure/process disclosed in Yoshioka is identical to that of the claim, claimed property or function, “the first amount of thermal deformation would cause a second layer in the stack of layers, different from the first layer, to crack or warp”, is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 14, Yoshioka teaches wherein the first layer is the substrate (paragraph 113).
Regarding Claim 15, Yoshioka teaches wherein the thermal deformation is plastic deformation (paragraph 113).
Regarding Claim 16, Yoshioka teaches wherein the thermally-curable layer of material is an electronically active layer of material (for example, FL3) in the stack of layers (paragraphs 52-57).
Regarding Claim 17, Yoshioka teaches wherein: the non-equilibrium thermal process results in producing a thermally-cured layer of material from the thermally-curable layer of material (paragraph 97); and the method further includes: packaging an electronic device (10) that includes the thermally-cured layer of material (FL3 of 16) and an electrode (14) disposed between the substrate and the thermally-cured layer of material, wherein the thermally-cured layer of material is a respective layer in an electronically-active stack of layers (FL3 in 16 and 14) that includes the electrode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka. 
Regarding Claim 3, teaching of Yoshioka has been discussed above except that the stack of layers is a partial stack for an organic photovoltaic.  Nevertheless, it would have been obvious to one of ordinary skill in the art to form the stack of layers as the partial stack for the organic photovoltaic in order to similarly apply the Yoshioka’s coating and curing steps for the organic photovoltaic device with underlying layers including the plastic substrate for obtaining the similar benefit.  

Regarding Claims 11-12, teaching of Yoshioka has been discussed above except the length of time sufficient to cure the thermally-curable layer of material at the first temperature (claim 11) and a length of time sufficient to cure the thermally-curable layer of material at the second temperature (claim 12) in numerical values.  Nevertheless, one of ordinary skill in the art to adjust and obtain the length of time needed to cure the thermally-curable layer of material after a review of Yoshioka’s reference in order to effectively and timely cure the curable layer of material.  It has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.
In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829